Per Curiam :
'The plaintiff in this case had no contract with the defendant for a supply of water for the extinguishment of fires; hence, it owed him no duty in this respect; and on the basis of such contract he had, of course, no cause of action. As to the contract with the borough, with that he had nothing to do. That was a matter between the municipality and the water company; and *247his interest in it is too remote to raise such a privity therein as would enable him to maintain this suit
The judgment of the court below is affirmed.